Citation Nr: 1515369	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-16 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In this regard, the Veteran's claim for hearing loss was originally denied in a November 2011 rating decision.  However, upon a request from the Veteran to reconsider such decision received the same month, the RO confirmed and continued the denial in the May 2012 rating decision and the Veteran subsequently perfected an appeal of such decision with respect to the claim of entitlement to service connection for left ear hearing loss to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran contends that his current left ear hearing loss is related to his in-service noise exposure.  Specifically, he claims that he was exposed loud noises, including gunfire and explosions of tank rounds, landmines, and anti-tank rocket grenades, while working as a recon specialist with the 25th Infantry Division in Vietnam.  Therefore, he alleges that service connection for left ear hearing loss is warranted.

The Veteran's service treatment records reflect that, at the time of his September 1967 entrance examination, the following audiometric results were recorded:

HERTZ
500
1000
2000
3000
4000
LEFT
15
15
15
-
15

However, service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As such, the Veteran's September 1967 entrance audiometric examination revealed the following results in ISO units:

HERTZ
500
1000
2000
3000
4000
LEFT
30
25
25
-
20

At the time of the Veteran's August 1969 separation examination, the following audiometric results were recorded:

HERTZ
500
1000
2000
3000
4000
LEFT
20
15
20
25
25

In connection with his claim for service connection, the Veteran was provided a VA examination to determine the nature and etiology of his hearing loss in October 2011.  The examiner recorded the following audiometric results:

HERTZ
500
1000
2000
3000
4000
LEFT
10
10
25
45
55

Maryland CNC testing revealed speech recognition ability of 98 percent in the left ear.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000, Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  As such, the Veteran's left ear hearing loss qualifies as a disability for VA purposes.

With regard to the etiology of the Veteran's left ear hearing loss, the examiner initially found that hearing loss did not exist prior to service and noted that a comparison between the Veteran's entrance and exit examinations during service showed a 5 to 10 decibel increase toward poorer hearing levels.  The examiner also noted that the results from a 2007 audiogram showed a significant hearing threshold shift based on the Veteran's exit examination.  However, the examiner opined that this significant shift could not be due to noise exposure forty years previously.  The examiner further opined that it was less likely as not that the Veteran's current left ear hearing loss was caused by his military service.  While the examiner stated that the Veteran experienced a slight hearing threshold shift, the resultant shift did not meet VA's criteria of hearing loss at that time.  The examiner noted that the Veteran was not exposed to high noise level in his occupation, and that, when hunting or using the lawn mower, the Veteran used ear muffs.  However, the examiner also stated that the Veteran indicated that he used to hunt and sight guns without hearing protection.

The Board finds that the VA opinion is inadequate for adjudication purposes.  Initially, the Board notes the examiner found that hearing loss did not exist prior to service based on normal hearing sensitivity at the time of the Veteran's entrance to service.  However, it does not appear that the VA examiner considered the audiometric results from the Veteran's September 1967 entrance examination when converted to ISO units.  In this regard, such reflects that the Veteran may have had a hearing loss prior to service.  Specifically, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   

Furthermore, while the examiner commented on the threshold shifts between the Veteran's entrance and exit examinations, which shows that he at least had a decrease in hearing acuity at the 4000 Hertz when considering the converted results, he found that such did not meet VA's definition of a hearing disability.  However, as indicated previously, threshold levels above 20 decibels indicate some degree of hearing loss.  Id.

Accordingly, because the record contains insufficient medical evidence to determine the etiology of the Veteran's left ear hearing loss, the Board finds that, on remand, an addendum opinion is necessary to resolve any inconsistencies in the record and to fully address the etiology of such disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also 38 C.F.R. § 3.159(c)(4).

As this case must be remanded for an addendum opinion, on remand, copies of any recent VA treatment records regarding the Veteran's hearing loss should also be obtained.   In this regard, the Board notes that the most recent VA treatment records currently on file are dated in October 2012.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated from October 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's October 2011 audiological examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the October 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Thereafter, the examiner should address the following inquiries:

(A)  Is left ear hearing loss noted on the Veteran's September 1967 service entrance examination?  In this regard, the examiner is advised to consider the findings as converted to ISO units, which shows audiometric findings of 30 decibels at 500 Hertz, 25 decibels at 1000 and 2000 Hertz, and 20 decibels at 4000 Hertz.   

(i)  If left ear hearing loss is noted on entry, the examiner is asked to opine as to whether the disorder increased in severity in service.  

(ii)  If so, the examiner is asked to opine as to whether there is clear and unmistakable evidence that such increase in severity is due to the natural progress of the condition. 
  
(B)  If left ear hearing loss was not noted on entrance, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the disorder pre-existed service.  

(i)  If there is clear and unmistakable evidence that left ear hearing loss pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's left ear hearing loss, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence left ear hearing loss pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, including his in-service noise exposure.

In providing his/her opinion, the examiner should accept as true the Veteran's history of in-service noise exposure, including gunfire and explosions of tank rounds, landmines, and anti-tank rocket grenades, while working as a recon specialist with the 25th Infantry Division in Vietnam.  In addressing the etiology of Veteran's current hearing loss, the examiner should address the significance, if any, of the change in hearing thresholds noted on the Veteran's exit examination.

A complete rationale must be provided for all opinions provided. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

